Title: Memorial from Nicholas Cruger and Others, 26 June 1793
From: Cruger, Nicholas,et al.
To: Jefferson, Thomas


To Thomas Jefferson Esquire Secretary for the Department of Foreign Affairs for the United States
The Memorial of Nicholas Cruger of the City of New York Merchant, Andrew Burke of same place Mariner And Jacob & Philip Mark, John Alsop, Thomas Randall, Paschal N. Smith, William Laight, Richard Yates & George Pollock, Daniel Cotton, William Minturn, Minturn & Champlin, James Scott & Co., Gulian Verplanck, George Ludlow, Samuel Ward & Brothers, John P. Mumford & Co.,  Gouverneur & Kemble, John McVickar, Shedden Patrick & Co., James Cockroft, John DeWint, Carlile Pollock, Charles Smith & Co., Robert Dale, Daniel Ludlow & Co., Le Roy & Bayard, Henry Sadler and Theophylact Bache & Charles Mc.Evers Junr. all of the said City of New York Merchants. Sheweth
That your Memorialists Nicholas Cruger and Andrew Burke are the Owners of a certain Schooner or Vessel called the York which Vessel sailed from this Port of New York on the 27th. day of the month of November last past (being then armed with eleven Blunderbusses, Six Muskets, twelve Cutlasses and four Pistols for a Defence against the Spaniards if they should find it necessary and commanded by the said Andrew Burke) having on board sundry Merchandizes and One thousand Weight of Gunpowder bound upon a Voyage to the Islands of St. Thomas and Curracoa, there to ship an additional number of Men compleat their Cargo and from thence to proceed on a trading Voyage to the Coast of Campeachy on the Spanish Main in the Bay of Mexico.
That the said Vessel sailed on the said 27th: day of November on her said Voyage and arrived at St. Thomas’s the twelfth day of December following where they shipped one Man and sailed again the seventeenth day of said Month for Curracoa where they arrived the twenty first day of same month and having shipped eight hands including Domingo Campo his Spanish Trader and sundry Articles of Merchandize he left the said Island of Curracoa and arrived on the Coast of Campeachy on the 14th. day of the Month of January following.
That Your Memorialist Andrew Burke found it impossible to trade on the Coast of Campeachy at that Period, the Country being in very great Confusion and disorder, owing as he understood to the Governor of that Place having been assassinated. That the said Schooner York having suffered much by bad weather on the Voyage proved leaky and was also very short of Water and Provisions which rendered it absolutely necessary for the preservation of the Lives of Your Memorialist Andrew Burke and his Crew and the benefit of all concerned in the said Vessel and her Cargo that they should go to some Port immediately to get the necessary Supplies and Repairs.
That your Memorialist Andrew Burke from thence sailed first for the Island of Mohairs in hopes of procuring Water which they stood most in need of, but after two days ineffectual search at the said last Island, he left it with the said Vessel intending then to make the best of his Way for the Island of St. Domingo. That on the twenty first day of said last month being off Savannah La Mar in the Island of Jamaica and having only one Gallon of Water on board that was drinkable, Your Memorialist Andrew Burke put into that Port to get a Supply. That the Government  of that Island not permitting American Vessels to stay there he was only allowed to remain till next morning during which time he supplied himself with some water and making his Protest sailed from thence at the appointed hour and proceeded for Port au Prince confiding in the Treaties subsisting between France and the United States of America and not doubting that he should there meet with every Assistance and be allowed to make the necessary Repairs and procure the Supplies he wanted for the said Vessel.
That Your Memorialist Andrew Burke arrived at Port au Prince on the third day of February following and immediately brought the said Schooner too under the Guns of the Fort and along side of a Vessel of War belonging to the French Republic and he went directly on board the said Vessel with all his Papers consisting of his Register, Invoices of his Cargo, Protest made at Jamaica &ca. intending to state the Condition of the said Schooner York and to demand Permission to get the necessary Supplies. That there was not any person on board the said Vessel who understood English and therefore he returned to the said Schooner York on board of which he found some Custom House Officers to whom he reported his Cargo and his Reasons for putting into that Port.
That the said Officers seized the said Vessel in Defiance of the Treaties existing between that Government and the United States and notwithstanding his fair and open Conduct and the Distress they were in upon a pretence that the Powder and Arms she had on board might be intended for the use of the Negroes who had revolted.
That your Memorialist Andrew Burke made use of every Exertion in his Power to procure the Release of the said Schooner York and her Cargo And the Court of Admiralty at Port au Prince (after hearing his Reasons, inspecting his Papers which he delivered to them for that Purpose and causing the said Vessel and her Stores to be examined) adjudged that the said Schooner York and her Cargo should be released from the Seizure but at the same time Your Memorialist was not suffered to depart nor even to take charge of his Vessel and he was obliged to pay all Costs and Expences. And Afterwards another Suit was instituted against him and he was compelled to wait a Decision from the Government Council which Decision reversed the Sentence of the Court of Admiralty and the said Schooner York and her Cargo were finally condemned And Your Memorialist Andrew Burke was also sentenced to pay a fine of One thousand Livres or suffer Imprisonment which Judgement was given altogether on Suspicion and without Your Memorialist having been guilty of any one Act to authorize such a Suspicion. That he applied to have this cruel and unjust Sentence set aside but without Effect and he was forced to pay the Fine. That he also  requested to have his Papers returned to him particularly his Protest made at Jamaica which was likewise refused when finding he could not obtain any Satisfaction or Redress he left that Place.
That your Memorialists Nicholas Cruger and Andrew Burke in support and confirmation of the truth of the foregoing Relation have transmitted to you the following Vouchers and Documents Vizt. Bill of Sale (No. 1) Bill of Lading (No. 2) Disbursements at New York (No: 3) Invoice of Cargo at New York (No: 4) Invoice of Cargo at St. Thomas’ and Curracoa, Capt. Burks disbursements and Account Current (No. 5, 6, 7, 8, 9) Capt. Burk and his Mates Protest at New York (No. 10) Affidavits Capt. Burk, his Mate and Mr. Westphal to prove the injustice of the Condemnation (No. 11) And also all the original French Documents of the proceedings at Port au Prince as well on the part of Capt. Burk as by the Government there by which it will appear that Your Memorialists Nicholas Cruger and Andrew Burke have at this present time sustained an actual Loss by the Seizure of the said Vessel and her Cargo to the Amount of Five thousand Six hundred and twenty nine pounds four shillings and six pence or Fourteen thousand and seventy three spanish milled dollars, Six Cents, as appears by General Account No. 12 Also transmitted with the foregoing Papers. That is to say the said Nicholas Cruger the Sum of Three thousand Seven hundred and fifty two pounds, sixteen shillings and four pence and the said Andrew Burke the Sum of One thousand eight hundred and seventy Six pounds eight shillings and two pence exclusive of the Damages suffered by the Detention of their Property which is very considerable particularly to your Memorialist Andrew Burke who is by this means thrown entirely out of Employment with a large Family to maintain.
That your Memorialists Jacob & Philip Mark, John Alsop, Thomas Randall, Paschal N. Smith, William Laight, Richard Yates & George Pollock, Daniel Cotton, William Minturn, Minturn & Champlin, James Scott & Co., Gulian Verplanck, George Ludlow, Samuel Ward & Brothers, John P. Mumford & Co., Gouverneur & Kemble, John McVickar, Shedden Patrick & Co., James Cockcroft, John DeWint, Carlile Pollock, Charles Smith & Co., Robert Dale, Daniel Ludlow & Co., Le Roy & Bayard, Henry Sadler and Theophylact Bache & Charles McEvers Junr. are Underwriters on the said Schooner York and her Cargo to the Amount of Three thousand five hundred pounds as will appear by authenticated Copies of the Policies also transmitted to you marked with the Letters A and B—whereby they may ultimately be obliged to pay the said Sum of Three thousand five hundred pounds to the said Nicholas Cruger provided due restitution is not made by the Government of the French Republic to the said Nicholas Cruger and  Andrew Burke for the Seizure and Condemnation of the said Vessel and her Cargo.
Your Memorialists beg leave further to represent that this Seizure and Condemnation appear to them contrary to every principle of Justice and Equity violating the nineteenth Article of the Treaty of Amity and Commerce entered into between the United States of America and his Most Christian Majesty and Destroying the Friendship and Confidence that has so happily subsisted hitherto between the Citizens of the two Republics. That it is evident from the Proofs transmitted to you that the said Cargo was bought for and intended to be disposed of on the Coast of Campeachy And that the said Andrew Burke was reduced to the necessity of putting into Port au Prince to procure Water and Provisions and repair the said Vessel; That there is not the smallest Spark of Evidence adduced to shew that the said Andrew Burke made any Attempt to dispose of his Powder and Arms or any other Part of his Cargo at the said last Port On the contrary from the small Quantity he had on board and his bringing the said Schooner too under the Guns of the Fort and along side of the Ship of War it is strongly to be presumed he could not possibly have any View or Intention of the Kind imputed to him.
That your Memorialists are willing to believe that this unjust Seizure and Condemnation arose from the general Confusion which prevailed at that Period in the Government at Port au Prince owing to the Insurrection of the Negroes and to the differences subsisting amongst the People on political Subjects As also to the said Andrew Burke and his Interpreter not sufficiently comprehending each other and that upon a fuller Investigation of the Merits of this Cause Your Memorialists will receive ample Satisfaction.
And therefore upon all these Considerations and a full Confidence in the propriety and justness of their demand Your Memorialists pray that you will be pleased to make such Representations or Remonstrances to the Government of the French Republic as shall enable them to obtain their just Rights as Citizens of America and a Restitution of the said Schooner York and her Cargo with all damages and Expences now incurred or which may hereafter be incurred Or some other sufficient Compensation for the Injury done to them as Owners and Underwriters of the said Schooner York and her Cargo by the Seizure and Condemnation of the said Vessel and her Cargo And as in Duty bound they shall ever pray &ca.
New York June 26th. A D 1793


Wm Laight
Nich. Cruger


J Mark & Co.
Andrew Burke


Theophylact Bache &
Danl Ludlow & Co


Charles Mc Evers Jun
Charles Smith & Co.



R Yates & G. Pollock
Sheddin Patrick & Co.


John Mc. Vickar
Robert Dale


Danl. Cotton
Henry Sadler


Gouverneur & Kemble
Gulian Verplanck


J: P: Mumford & Co
Thos. Randall


James Cockcroft
Paschal N. Smith





John DeWint
}


by his atty


Peter C. DeWint




Carlile Pollock


James Scott


Minturn & Champlin  


Saml. Ward & Brothers
William Minturn


John Alsop
Le Roy & Bayard



George Ludlow


